If this were a new question much could be said for the proposition that a claim based on a contract for the maintenance and support of a minor child at the rate of one dollar per day, represents a debt "for maintenance or support of wife or child" and is therefore under Section 17-a of the Bankruptcy Act not dischargeable in bankruptcy.
Judge Skeel, in his opinion, shows that the courts, beginning with a decision shortly following the amendment of Section 17-a
of the Bankruptcy Act in 1903, have uniformly held the contrary.
The fact that Congress in the face of these decisions has not seen fit to amend Section 17-a in this respect, although the Bankruptcy Act has been amended in other particulars since 1903, is a clear indication that the Congress is satisfied with the decisions of the courts in construing the section. *Page 112